ON MOTION
LOURIE, Circuit Judge.
ORDER
The Office of Personnel Management moves to waive Fed. Cir. R. 27(f) and to dismiss John P. McGrath’s petition for review for lack of jurisdiction. McGrath has not responded.
The Merit Systems Protection Board affirmed OPM’s disallowance of McGrath’s application for disability benefits. McGrath petitioned this court for review.
Although we generally have subject matter jurisdiction over a petition for review of a Board affirmance of an OPM disability benefit denial, our review is limited by statute. See 5 U.S.C. § 8347(d)(2). In his informal brief, McGrath challenges only the factual determination that he did not show that he is disabled for purposes of receiving disability benefits. Pursuant to 5 U.S.C. § 8347 and Lindahl v. Office of Personnel Management, 470 U.S. 768, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985), this court has no jurisdiction to review that issue. See Lindahl, 470 U.S. at 791, 105 S.Ct. 1620 (“the factual underpinnings of [5 U.S.C.] § 8347 disability determinations may not be judicially reviewed”); Anthony v. Office of Personnel Management, 58 F.3d 620, 626 (Fed.Cir.1995) (holding this court’s review of disability determinations limited to deciding whether “there has been a substantial departure from important procedural rights” or error of law; and precluded as to factual underpinnings).
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion to waive Fed. Cir. R. 27(f) is granted.
(2) OPM’s motion to dismiss is granted.
(3) Each side shall bear its own costs.